Case 2:18-cV-03436-ADS-AYS Document 25 Filed 04/18/19 Page 1 of 2 Page|D #: 190

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
THE TEDDY BEARYS LTD., Index No. = 2:18-¢v_03436-Ans-A!s
Plaintin°, § AFFII)AVIT oF sERvICE
~ against ~ :
DOVER PUBLICATIONS, INC.,
and THEODORE MENTEN,
Defendants. v.
.X

l. I am a member in good standing of the bar of the State of New

York and represent the Plaintiff in the above captioned matter.

 

/ 2. On April 15, 2019, her Honor, Magistrate Judge Anne Y. Shields,
issued a Scheduling Order (unnumbered docket entry dated April 15, 2019)_

3. Pursuant to her Honor’s order l served the Scheduling Order on
the Plaintiff, The Teddy Bearys Ltd. by e-rnailing copies to its principal, Ms. Patricia
Irene Scott at <trishascott@btintemet.com> and on April 16, 2019 l sent via Fedex
“Priority International" a copy to the registered address of the Plaintiff at

The Teddy Bearys Ltd.

c/o Patricia Irene Scott

19 Rose Gardens,

Herne Bay, Kent CT6 6NJ

ENGLAND

4. Pursuant to her Honor’s order, I have begun to make

arrangements for the appearance by telephone of my client at the May 1, 2019 hearing.

,_Ac‘ ” 4

Case 2:18-€\/-9 1

Dated: April 18, 2019

 

Respec Sub ` d,
U//é/

ARUCH s. GoTIESMAN, ESQ.
185- 12 Union Turnpike
Fresh Meadows, NY l 1366
Phone:. (212) 401-6910
E-mail: bg@gottesmanlegal.com
Attorney for Plaintiffs

 

